Citation Nr: 9904974	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-45 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a right thumb 
disorder.

3. Entitlement to service connection for a right ankle 
disorder.



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to May 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

There is no competent medical evidence that any current 
disorder which may be present of the left knee, right thumb 
and right ankle has a nexus or relationship to any complaints 
treated during service.  


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disorder
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right thumb
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a left knee injury, a right thumb and a right ankle injury.  
In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991).  In addition, service 
connection may be established for certain chronic disorders 
such as arthritis if it is shown within one year of 
separation from service.  See 38 U.S.C.A. 
§ 1101,1112,1113,1137; 38 C.F.R. § 3.307, 3.309.

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability as shown by a 
medical diagnosis.  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  For disorders subject to presumptive 
service connection, such as arthritis, the nexus requirement 
may be satisfied by evidence of manifestation of the disease 
to the required extent within one year of separation of 
service.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).
Unless the claimant meets his burden of establishing a well-
grounded claim, VA has no duty to assist the claimant in 
developing his claim.  See Epps v. Gober, 126 F.3d 1464, 
1467-1469 (1997).


I.  Service Connection for a Left Knee Disorder

The veteran reports that he first injured his left knee while 
playing softball in 1971.  Following this initial injury, he 
injured his knee on several other occasions, the last 
occurring in 1978.  The veteran states that his knee is kept 
injury free only by constant conditioning and that he fears 
his knee will deteriorate as he ages and is unable to 
maintain the current level of exercise.

The clinical record here consists of the veteran's service 
medical records and a VA examination conducted in September 
1998.  The veteran's service medical records reveal that the 
veteran was treated for left knee complaints on several 
occasions while in service.  Nevertheless, following service 
the veteran has not been shown to have residuals of any 
complaints treated during service or otherwise have a left 
knee disorder that is related to service.  

At the VA examination, the veteran reported no further 
treatment for his knee since the late 1970s.  He stated that 
he tried to keep active and exercise the leg but he has never 
had any functional loss secondary to the left knee injury.  
The veteran appeared in no distress and had a normal gait and 
posture.  His left knee was normal in size and shape.  It had 
a full range of motion without pain.  He had no crepitus in 
the joint with motion and there was no instability in the 
joint.  There was no synovial thickening, no tenderness to 
patellar compression.  There was good muscular development 
and strength in the left leg.  The examiner diagnosed the 
veteran with an old injury to the left knee that was 
asymptomatic and caused no functional loss.  X-rays taken in 
conjunction with the examination revealed mild changes of 
patellofemoral osteoarthritis manifest mainly by mild 
osteophytic spurring of the patella.

While the veteran does currently have problems with his left 
knee, more specifically mild osteoarthritis, there is no 
medical evidence submitted that purports to relate the 
current disorder with the veteran's injuries sustained 20 
years ago in service.  Further the board would note that 
"osteoarthritis is 'noninflammatory degenerative joint 
disease occurring chiefly in older persons, characterized by 
degeneration of the articular cartilage, hypertrophy of bone 
at the margins, and changes in the synovial membrane.'"  
Bierman v. Brown, 6 Vet.App. 125, 126 (1994) (emphasis 
added).  

The veteran himself has expressed his belief that the two are 
related.  However, the Board notes that where the issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause of any left knee disorder, 
his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)). 
Accordingly, the Board concludes that the veteran's claim for 
service connection for a left knee disorder is not well 
grounded, and thus must be denied as such.  


II.  Service Connection for a Right Thumb Disorder

Similarly, the veteran asserts that he is entitled to service 
connection for an injury sustained to his right thumb in 
service.  He asserts that he injured his thumb while in 
Squadron Officer School and that he now has a large hard lump 
on the side of the thumb.  As such, he asserts that he is 
entitled to service connection.

The veteran's service medical records do reveal that the 
veteran sustained an injury to his thumb while in service.  
In November 1983, the veteran bent his right thumb backwards 
causing a soft tissue injury.  The physician noted mild 
swelling over the proximal interphalangeal joint.  However, 
there was no thumb instability, full range of motion, and the 
X-ray was normal.  The injury was also noted on the veteran's 
August 1984 Medical examination for flying personnel.  In the 
history and remarks section, the examiner stated that the 
veteran had a right thumb sprain that had been treated with 
tape support for a full recovery.  He does not again mention 
the right thumb sprain on any of the regular flying personnel 
examinations.

The VA examiner in September 1998 also noted that the veteran 
had an injury to his right thumb during service when he was 
playing flickerball.  However, the veteran has no pain or 
functional loss secondary to this injury.  The thumb is 
reported completely asymptomatic although the veteran has 
noticed some change in the metacarpal-phalangeal joint.  The 
examiner finds that the veteran may have very minimal 
hypertrophy of the metacarpal-phalangeal joint and 
interphalangeal joint of the right thumb with no pain, no 
crepitus, and excellent gripping strength in the right hand.  
The veteran is diagnosed with an old injury to the right 
thumb with no functional loss.  X-rays find no old fractures 
demonstrated but does find minor congenital anomalies.

Even assuming that the veteran's minor abnormalities of the 
thumb represent a disorder for VA benefit purposes, the 
veteran has not submitted competent medical evidence linking 
his current disorder with the injury sustained while in 
service.  The veteran has stated his belief that the two are 
related.  However, as mentioned above, the veteran is a 
layperson and thus not competent to provide testimony on the 
subject of medical causation.  See Espiritu supra.  As such, 
there is no medical evidence of a nexus between the veteran's 
current right thumb disorder and any injury sustained while 
in service.


III.  Service Connection for a Right Ankle Disorder

The veteran further asserts that he injured his right ankle 
during the incident in service where he sustained his right 
thumb injury.  He notes a persistent popping noise in his 
right ankle.

The veteran's service medical records do reveal that the 
veteran sustained an injury to his right ankle in December 
1983.  The veteran was complaining of pain and the doctor 
noted edema of the right lateral malleolus.  As the X-ray was 
negative, the veteran was diagnosed with a sprained right 
ankle and treated with a wrap, ice and crutches.  The injury 
was also noted on the veteran's August 1984 Medical 
Examination for flying personnel.  In the history and remarks 
section, the sprain to the right ankle, secondary to 
flickerball, and treatment with support wrap and crutches was 
noted.  The veteran did not note any ankle difficulties on 
any of the subsequent, regular flying personnel examinations.

The right ankle was also examined at the above-mentioned 
September 1998 VA examination.  The examiner noted that the 
veteran hears popping in the right ankle joint intermittently 
with movement but that he has no pain associated with this 
symptom.  The veteran had full functional use of his lower 
extremity.  The veteran had a normal gait and posture.  The 
examiner found the right ankle to be normal in size and shape 
with a full range of motion without pain.  The veteran did 
not have any crepitus in the joint with motion, but 
intermittently with dorsiflexion and plantar flexion you can 
hear an audible "pop" in the joint with motion.  However, 
the veteran had no pain with movement and no instability.  
Finally, there is good muscular development in the right leg 
and good strength in the right leg.  He was diagnosed with an 
old injury to the right ankle with no functional loss.  X-
rays showed some ossification of the interosseous membrane 
between the tibia and fibula that may indicate old injury.  
The ankle mortise is symmetrical and the bones of the ankle 
appear intact and unremarkable.  There is no fracture 
deformity but there is an incidental small inferior calcaneal 
spur.

The veteran has submitted his belief that the present 
problems he is having with his ankle are related to the 
injury sustained while in service.  However, there is no 
medical evidence offered to establish this necessary nexus.  
As mentioned above, the veteran as a layperson is not 
competent to provide testimony that establishes such a nexus.  
See Espiritu, supra.  As such, the evidence does not 
establish the veteran's entitlement to service connection for 
this disorder.


IV.  Conclusion

The veteran has asserted entitlement to service connection 
for three current disorders, a left knee disorder, a right 
thumb disorder, and a right ankle disorder.  However, while 
evidence establishes that the veteran may have current 
problems and that he sustained injuries while in service, the 
claims must be denied as not well grounded.  There is simply 
no competent medical evidence offered to establish the 
necessary link between the current disorders and the injuries 
sustained in service.  In order for this claim to proceed, 
evidence of that nature must be submitted for evaluation.  
The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right thumb disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right ankle disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

